COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH

                             NO. 02-10-00413-CV


MARILYN R. HODGE                                                    APPELLANT

                                       V.

TEXAS TRUST CREDIT UNION                                             APPELLEE

                                    ----------

          FROM COUNTY COURT AT LAW NO. 2 OF TARRANT COUNTY

                                    ----------

                        MEMORANDUM OPINION1
                                    ----------

      On February 10, 2011, Appellant, acting pro se, filed her brief with this

court. On February 11, 2011, we notified Appellant that her brief is defective in

substance and form, specifically listing the ways in which the brief does not

comply with the rules of appellate procedure. See Tex. R. App. P. 38.1(a)–(j),

42.3. Appellant filed an amended brief on February 22, 2011. That brief failed to

cure a number of the defects noted in the original. On February 25, 2011, we


      1
       See Tex. R. App. P. 47.4.
notified Appellant that her amended brief still did not conform to the rules of

appellate procedure. We also stated that failure to file a second amended brief

complying with the rules on or before March 7, 2011, could result in us striking

the noncompliant brief, waiver of any nonconforming points, or dismissal of the

appeal. See Tex. R. App. P. 38.9, 42.3(c). Appellant has not filed a second

amended brief, nor has she responded to our second letter.

       Rule 38.9 provides that ―substantial compliance‖ with the briefing rules is

required subject to exceptions.       Tex. R. App. P. 38.9.      First, if the court

determines that the briefing rules have been flagrantly violated as to form, the

court may require the appellant to amend, supplement, or redraw her brief. Tex.

R. App. P. 38.9(a). If the appellant files another brief that does not comply, the

court may strike the brief, prohibit the party from filing another, and proceed as if

the party did not file a brief. Id.

       Accordingly, because this court informed Appellant of the substantial

defects in her brief, and Appellant failed to file an amended brief that cured those

defects, we strike Appellant’s brief and dismiss the appeal. See Tex. R. App. P.

38.8(a)(1), 38.9(a), 42.3(c); Newman v. Clark, 113 S.W.3d 622, 623 (Tex. App.—

Dallas 2003, no pet.).


                                                    PER CURIAM

PANEL: GABRIEL, J.; LIVINGSTON, C.J.; and DAUPHINOT, J.

DELIVERED: April 21, 2011



                                         2